

117 S1341 IS: Water Resources Research Amendments Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1341IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Cardin (for himself, Mr. Boozman, Mr. Markey, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Resources Research Act of 1984 to reauthorize grants for and require applied water supply research regarding the water resources research and technology institutes established under that Act.1.Short titleThis Act may be cited as the Water Resources Research Amendments Act.2.Water Resources Research Act amendments(a)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—(1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and(2)in subparagraph (D), by striking the period at the end and inserting ; and.(b)Compliance reportSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (c) and inserting the following:(c)Grants(1)In generalFrom the sums appropriated pursuant to subsection (f) of this section, the Secretary shall make grants to each institute to be matched on a basis of no less than 1 non-Federal dollar for every 1 Federal dollar.(2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..(c)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:(e)Evaluation of water resources research program(1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 5 years to determine—(A)the quality and relevance of the water resources research of the institute;(B)the effectiveness of the institute at producing measured results and applied water supply research; and(C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.(2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..(d)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking fiscal years 2007 through 2011 and inserting fiscal years 2022 through 2025.(e)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $3,000,000 for each of fiscal years 2022 through 2025. 